 

Exhibit 10.2

 

Reference is made to the Intercreditor Agreement, dated as of February 10, 2016,
between CITIBANK, N.A., as Priority Lien Agent (as defined therein), and U.S.
BANK NATIONAL ASSOCIATION, as Second Lien Collateral Agent (as defined therein)
(the “Intercreditor Agreement”). Each Person that is secured hereunder, by
accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Second
Lien Collateral Agent on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Person.

 

Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the Intercreditor Agreement). In the event of
any conflict or inconsistency between the provisions of this Security Agreement
and the Intercreditor Agreement, the provisions of the Intercreditor Agreement
shall control.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

THIS SECOND LIEN PLEDGE AND SECURITY AGREEMENT (as same may be amended, restated
or modified from time to time, this “Security Agreement”) is entered into as of
February 10, 2016, by each of the undersigned Subsidiaries and Affiliates of
Vanguard Natural Resources, LLC, a Delaware limited liability company (“VNR”),
whether as an original signatory hereto or as an Additional Debtor (together
with each such Person's respective heirs, executors, personal representatives,
permitted successors and permitted assigns, collectively, “Debtors” and
individually, a “Debtor”), in favor of U.S. BANK NATIONAL ASSOCIATION, as
collateral agent for the Holders (the “Secured Parties”) of the Second Lien
Senior Secured Notes due 2023 (the “Notes”) issued under the Indenture referred
to below (in such capacity, together with any successor agent, the “Collateral
Agent”).

 

PRELIMINARY STATEMENT

 

At the time of the execution hereof, VNR and VNR Finance Corp., a Delaware
corporation (“VNR Finance” and, together with VNR, the “Issuers” and each, an
“Issuer”), the subsidiary guarantors named therein U.S. Bank National
Association, as trustee, and the Collateral Agent have entered into that certain
Indenture dated as of the date hereof (as same may be amended, supplemented,
waived and/or otherwise modified from time to time, the “Indenture”). The
Debtors are entering into this Security Agreement in order to, among other
things, induce the Holders to purchase the Notes and to enter into the
Indenture.

 

ACCORDINGLY, each Debtor hereby agrees with the Collateral Agent for the benefit
of the Secured Parties as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Terms Defined in Indenture. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Indenture.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 1 

 

 

1.2           Terms Defined in New York Uniform Commercial Code. Terms defined
in the UCC which are not otherwise defined in this Security Agreement or the
Indenture are used herein as defined in the UCC as in effect on the date hereof.

 

1.3           Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the introductory paragraph and in
the Preliminary Statement, the following terms shall have the following
meanings:

 

"Account" means any "account," as such term is defined in Section 9-102(a)(2) of
the UCC, whether now owned or hereafter acquired by a Debtor, and, in any event,
shall include, without limitation, each of the following, whether now owned or
hereafter acquired by such Debtor: (a) all rights of such Debtor to payment for
goods sold or leased or services rendered or the license of Intellectual
Property, whether or not earned by performance, (b) all accounts receivable
(including Health Care Insurance Receivables) of such Debtor, (c) all rights of
such Debtor to receive any payment of money or other form of consideration, (d)
all security pledged, assigned, or granted to or held by such Debtor to secure
any of the foregoing, (e) all guaranties of, or indemnifications with respect
to, any of the foregoing, (f) all Chattel Paper, (g) all Instruments, and (h)
all rights of such Debtor as unpaid sellers of goods or services, including, but
not limited to, all rights of stoppage in transit, replevin, reclamation, and
resale.

 

"Account Debtor" means any Person who is or who may become obligated to a Debtor
under, with respect to, or on account of an Account.

 

"Act of Parity Lien Debtholders" as defined in the Collateral Trust Agreement.

 

"Article" means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

"Chattel Paper" means any "chattel paper", as such term is defined in
Section 9.102(a)(11) of the UCC, whether now owned or hereafter acquired by a
Debtor and, in any event, shall include, without limitation, all Electronic
Chattel Paper, Tangible Chattel Paper and all records that evidence both a
monetary obligation and a security interest in specific goods, a security
interest in specific goods and software used in the goods, or a lease of
specific goods, now owned or hereafter acquired by such Debtor.

 

"Collateral" means all Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts (including all funds, certificates, checks, drafts, wire transfer
receipts, and other earnings, profits, or other proceeds from time to time
representing, evidencing, deposited into, or held in Deposit Accounts),
Documents, Equipment, Financial Assets, Fixtures, Franchises, Franchise
Agreements, General Intangibles, Health Care Insurance Receivables, Instruments,
Intellectual Property, Inventory, Investment Property, Letter of Credit Rights,
Pledged Equity, Securities, Stock Rights and Other Collateral, wherever located
and whether presently existing or hereafter created or acquired, in which a
Debtor now has or hereafter acquires any right or interest, and the Proceeds,
insurance proceeds and products thereof, and any accessories thereto,
substitutions therefor and replacements thereof, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto. With respect to
Intellectual Property and Franchise Agreements, Collateral further includes all
applications and registrations related thereto and any reissues, renewals,
continuations, continuations-in-part, divisions, substitutions or extensions
thereof, all goodwill associated with and symbolized by any of the foregoing,
all income, royalties, profits, damages, awards, and payments relating to or
payable under any of the foregoing, the right to sue for past, present, and
future infringements, dilution or breach of any of the foregoing, and all other
rights and benefits relating to any of the foregoing throughout the world; in
each case, whether now owned or hereafter acquired or whether now known or
subsequently developed, by or for a Debtor.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 2 

 

 

"Commercial Tort Claims" means any "commercial tort claim", as such term is
defined in Section 9-102(a)(13) of the UCC, whether now owned or hereafter
acquired by a Debtor and in any event, shall include, without limitation, any
claim now owned or hereafter acquired by such Debtor, arising in tort with
respect to which: (a) the claimant is an organization; or (b) the claimant is an
individual and the claim (i) arose in the course of the claimant's business or
profession and (ii) does not include damages arising out of personal injury to
or the death of an individual.

 

"Control" shall have the meaning set forth in Section 7-104, 9-104, 9-105, 9-106
or 9-107, as applicable, of the UCC.

 

"Debtor" includes such Debtor's successors and assigns.

 

"Deposit Accounts" means any "deposit account", as such term is defined in
Section 9-102(a)(29) of the UCC, now owned or hereafter acquired by a Debtor and
in any event, shall include, without limitation, any and all deposit accounts or
other bank accounts now owned or hereafter acquired or opened by such Debtor,
and any account which is a replacement or substitute for any of such accounts,
including, without limitation, those deposit accounts identified on Schedule 1.

 

"Documents" means any "document", as such term is defined in
Section 9-102(a)(30) of the UCC, whether now owned or hereafter acquired by a
Debtor, including without limitation all bills of lading, dock warrants, dock
receipts, warehouse receipts and orders for the delivery of goods, and also any
other document which in the regular course of business or financing is treated
as adequately evidencing that the Person in possession of it is entitled to
receive, hold and dispose of the document and the goods it covers.

 

"Electronic Chattel Paper" means any "electronic chattel paper", as such term is
defined in Section 9.102(a)(31) of the UCC, whether now owned or hereafter
acquired by a Debtor.

 

"Equipment" means any "equipment", as such term is defined in
Section 9-102(a)(33) of the UCC, whether now owned or hereafter acquired by a
Debtor and, in any event, shall include, without limitation, all machinery,
equipment, furnishings, Fixtures and vehicles now owned or hereafter acquired by
such Debtor and any and all additions, substitutions, and replacements of any of
the foregoing, wherever located, together with all attachments, components,
parts, equipment, and accessories installed thereon or affixed thereto.

 

"Excluded Property" means the following:

 

(1)         any lease (other than an oil and gas lease), license, contract or
agreement to which Debtor is a party or any of its rights or interests
thereunder if and only if for so long as the grant of a Lien under this Security
Agreement will constitute or result in a termination under, or a default or a
breach thereof that would give the other party thereto the right to terminate
any such lease, license, contract or agreement (other than (a) to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC or any other applicable law or principles of
equity, or (b) to the extent the applicable party has consented to the grant of
a Lien on such lease, license, contract or agreement); provided that such lease,
license, contract or agreement will cease to constitute Excluded Property, and
the security interest herein granted shall attach, immediately and
automatically, at such time as such consequences will no longer result;

 

(2)          assets securing purchase money obligations or Capital Lease
Obligations permitted to be incurred under the Indenture, solely to the extent
the documentation relating thereto prohibits such assets from being Collateral
and no Lien on those assets secures any other Debt of Debtor or any of its
Restricted Subsidiaries other than such purchase money obligations or Capital
Lease Obligations;

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 3 

 

 

(3)         any trucks, service vehicles, automobiles, rolling stock or other
registered mobile equipment or equipment covered by certificates of title or
ownership of any Debtor;

 

(4)         deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefits payments; provided that in no event shall any
of the principal operating or collection accounts (including any accounts into
which any purchaser remits the proceeds for the sale of hydrocarbons) of Debtor
constitute “Excluded Property” hereunder;

 

(5)         any Collateral that is or may be provided as cash collateral to
certain issuers of letters of credit pursuant to the Priority Lien Documents
rather than generally to the holders of Priority Lien Obligations as a whole;

 

(6)         any Equity Interests of a Foreign Subsidiary, or any Domestic
Subsidiary that has no material assets other than the Equity Interests of one or
more Foreign Subsidiaries (such Domestic Subsidiary being a ‘FSHCO’) in excess
of 65% of the voting rights of all outstanding Equity Interests of such Foreign
Subsidiary or FSHCO and any Equity Interests issued by any Foreign Subsidiaries
or any FSHCO other than Foreign Subsidiaries and FSHCOs directly owned by
Debtor;

 

(7)         cash or securities of Debtor pledged to secure performance of
tenders, surety or appeal bonds, government contracts, performance or return of
money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;

 

(8)         receivables of Debtor that are customarily transferred in respect of
which security interests are customarily granted in connection with asset
securitization transactions not otherwise prohibited under the Indenture; and

 

(9)         any intent-to-use trademark or service mark application to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark or service mark application under applicable
federal law;

 

provided that, the Proceeds, substitutions or replacements of any Excluded
Property referred to above shall not constitute “Excluded Property” solely by
virtue of being Proceeds, substitutions or replacements thereof but shall
constitute Excluded Property only to extent that such Proceeds, substitutions or
replacements otherwise independently constitute Excluded Property hereunder.

 

"Exhibit" refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

"Financial Asset" means any "financial asset", as such term is defined in
Section 8.102(a)(9) of the UCC, now owned or hereafter acquired by a Debtor.

 

"Fixtures" means all goods, whether now owned or hereafter acquired by a Debtor,
which become so related to particular real estate that an interest in such goods
arises under any real estate law applicable thereto, including, without
limitation, all trade fixtures.

 

"Franchise" means each branded concept now or hereafter operated or franchised
by a Debtor.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 4 

 

 

"Franchise Agreement" means each agreement, including each franchise agreement,
license agreement, subfranchise agreement, sublicense agreement, master
franchise agreement, development agreement and reserved area agreement, now
existing or hereafter entered into, that grants or purports to grant to a Debtor
or its Subsidiaries the right to operate or license others to operate or to
develop within a geographic area a Franchise or to use any Mark in connection
with the operation of a Franchise or similar business.

 

"Franchisor" means any third party, including franchisors, licensors,
subfranchisors, sublicensors, master franchisors and developers with whom a
Debtor now or hereafter has a Franchise Agreement.

 

"General Intangibles" means any "general intangibles", as such term is defined
in Section 9.102(a)(42) of the UCC, whether now owned or hereafter acquired by a
Debtor and, in any event, shall include, without limitation, each of the
following, whether now owned or hereafter acquired by such Debtor: (a) all of
such Debtor's trade secrets, Intellectual Property, registrations, renewal
rights, goodwill franchises, licenses, permits, proprietary information,
customer lists, designs, and inventions, (b) all of such Debtor's books,
records, data, plans, manuals, computer software, and computer programs, (c) all
of such Debtor's contract rights, partnership interests, joint venture
interests, securities, deposit accounts, investment accounts, certificates of
deposit, and investment property, (d) all rights of such Debtor to payment under
letters of credit and similar agreements, (e) all tax refunds and tax refund
claims of such Debtor, (f) all choses in action and causes of action of such
Debtor (whether arising in contract, tort, or otherwise and whether or not
currently in litigation) and all judgments in favor of such Debtor, (g) all
rights and claims of such Debtor under warranties and indemnities, and (h) all
rights of such Debtor under any insurance, surety, or similar contract or
arrangement. General intangibles includes payment intangibles.

 

"Health Care Insurance Receivable" means any "health care insurance receivable",
as such term is defined in Section 9.102(a)(46) of the UCC, whether now owned or
hereafter acquired by a Debtor and, in any event, shall include, without
limitation, any interest in or claim under a policy of insurance that is a right
to payment of a monetary obligation for health care goods or services provided,
whether now owned or hereafter acquired by such Debtor.

 

"Instrument" means any "instrument", as such term is defined in
Section 9.102(a)(47) of the UCC, whether now owned or hereafter acquired by a
Debtor, other than stock and other securities, and in any event, shall include,
without limitation, all promissory notes, drafts, bills of exchange and trade
acceptances of such Debtor, whether now owned or hereafter acquired.

 

"Intellectual Property" means all domestic and foreign (a) internet domains and
URLs; (b) trademarks, trademark registrations, trademark applications, service
marks, service mark registrations, service mark applications, business marks,
brand names, trade names, trade dress, names, logos and slogans; (c) patents,
patent rights, provisional patent applications, patent applications, designs,
registered designs, registered design applications, industrial designs,
industrial design applications, industrial design registrations and inventors’
certificates, including any and all divisions, continuations,
continuations-in-part, extensions, substitutions, renewals, registrations,
revalidations, re-examinations, reissues or additions, including supplementary
certificates of protection, of or to any of the foregoing items; (d) copyrights
(whether or not registered and including all derivative works, moral rights,
renewals, extensions, reversions and restorations associated with such
copyrights, now or hereafter provided by applicable law), copyright
registrations, copyright applications, copyright renewals, original works of
authorship fixed in any tangible medium of expression or fixation, including
literary works (including all forms and types of computer software, including
all source code, object code, firmware, development tools, files, records and
data, and all documentation related to any of the foregoing), musical, dramatic,
pictorial, graphic and sculptured works; (e) trade secrets, technology,
discoveries and improvements, know-how, proprietary rights, formulae,
confidential and proprietary information, research and development information,
technical or other data or information, techniques, customer and vendor lists,
unpatented inventions, designs, drawings, procedures, processes, models,
materials, methods, developments, formulations, manuals and systems, whether or
not patentable or copyrightable and whether or not such has actual or potential
commercial value and are not available in the public domain; and (f) all other
intellectual property or proprietary rights, in each case whether or not subject
to statutory registration or protection.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 5 

 

 

"Intercreditor Agreement" has the meaning set forth in Section 8.19.

 

"Inventory" means any "inventory", as such term is defined in
Section 9.102(a)(48) of the UCC, now owned or hereafter acquired by a Debtor,
and, in any event, shall include, without limitation, each of the following,
whether now owned or hereafter acquired by such Debtor: (a) all goods and other
personal property of such Debtor that are held for sale or lease or to be
furnished under any contract of service, (b) all raw materials, work-in-process,
finished goods, inventory, supplies, and materials of such Debtor, (c) all
wrapping, packaging, advertising, and shipping materials of such Debtor, (d) all
goods that have been returned to, repossessed by, or stopped in transit by such
Debtor, and (e) all Documents evidencing any of the foregoing.

 

"Inventory Debtor" means any Person who is or who may become obligated to a
Debtor under, with respect to, or on account of Inventory.

 

"Investment Property" means any "investment property", as such term is defined
in Section 9.102(a)(49) of the UCC, whether now owned or hereafter acquired by a
Debtor, and, in any event, shall include, without limitation, each of the
following, whether now owned or hereafter acquired by such Debtor: (a) any
security, whether certificated or uncertificated; (b) any security entitlement;
(c) any securities account (including, without limitation, those described on
Schedule 3); (d) any commodity contract; and (e) any commodity account
(including, without limitation, those identified on Schedule 3).

 

"Letter-of-Credit Right" means any "letter-of-credit right", as such term is
defined in Section 9.102(a)(51) of the UCC, whether now owned or hereafter
acquired by a Debtor, and in any event, shall include, without limitation, any
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance (but shall not include any right of a beneficiary to demand payment
or performance under a letter of credit), now owned or hereafter acquired by
such Debtor.

 

"Marks" means all registered and unregistered trademarks, service marks, domain
names and trade names now or hereafter used by a Debtor.

 

"Other Collateral" means any property now owned or hereafter acquired by a
Debtor, other than real estate, not included within the defined terms Accounts,
Chattel Paper, Documents, Equipment, General Intangibles, Financial Assets
Instruments, Letter-of-Credit Rights, Commercial Tort Claims, Inventory,
Investment Property, Pledged Equity, Deposit Accounts, including all funds,
certificates, checks, drafts, wire transfer receipts, and other earnings,
profits, or other proceeds from time to time representing, evidencing, deposited
into, or held in Deposit Accounts, and Stock Rights, including, without
limitation, all cash on hand and all deposit accounts or other deposits (general
or special, time or demand, provisional or final) with any bank or other
financial institution, it being intended that the Collateral include all
property of such Debtor other than real estate.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 6 

 

 

"Pledged Equity" means, with respect to each Debtor, all of the issued and
outstanding Equity Interests in each Domestic Subsidiary and each Foreign
Subsidiary legally or beneficially owned by such Debtor, including the Equity
Interests of the Subsidiaries owned by such Debtor as set forth on Schedule 3,
in each case together with the certificates (or other agreements or
instruments), if any, representing such Equity Interests, and all options and
other rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

 

(1)all Equity Interests representing a non-cash dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect thereof; and

 

(2)in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of such Debtor.

 

"Proceeds" means any "proceeds," as such term is defined in Section 9.102(a)(65)
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all proceeds of any insurance, indemnity, warranty, or guaranty payable to a
Debtor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to such Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure, or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any Person acting under color of Governmental Authority), and (c)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

 

"Receivables" means the Accounts and any other rights or claims to receive money
which are General Intangibles and which are otherwise included as Collateral.

 

"Schedule" refers to a specific schedule to this Security Agreement, unless
another document is specifically referenced.

 

"Section" means a numbered Section of this Security Agreement, unless another
document is specifically referenced.

 

"Secured Obligations" means the Obligations, including without limitation any
such Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding.

 

"Security" means any "security," as such term is defined in Section 8.102(a)(15)
of the UCC, whether now owned or hereafter acquired by a Debtor.

 

"Stock Rights" means any securities, dividends or other distributions and any
other right or property which a Debtor shall receive or shall become entitled to
receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which such Debtor now has or hereafter acquires any right, issued
by an issuer of such securities.

 

"Tangible Chattel Paper" means any "tangible chattel paper", as such term is
defined in Section 9-102(a)(79) of the UCC, whether now owned or hereafter
acquired by a Debtor.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 7 

 

 

"UCC" means the Uniform Commercial Code as in effect in the State of New York,
as the same has been or may be amended or revised from time to time, or, if so
required with respect to any particular Collateral by mandatory provisions of
applicable law, as in effect in the jurisdiction in which such Collateral is
located.

 

"UFOC" means each uniform franchise offering circular related to each Franchise.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

2.1           Security Interest. Each Debtor hereby pledges, assigns and grants
to the Collateral Agent for the benefit of the Secured Parties a continuing
security interest in all of such Debtor's right, title and interest in and to
the Collateral of such Debtor to secure the prompt and complete payment and
performance of the Secured Obligations. If the security interest granted hereby
in any rights of a Debtor under any contract included in the Collateral is
expressly prohibited by such contract, then the security interest hereby granted
therein nonetheless remains effective to the extent allowed by Article or
Chapter 9 of the UCC or other applicable law but is otherwise limited by that
prohibition. The Collateral Agent acknowledges that the attachment of its
security interest in any Commercial Tort Claim of a Debtor as Collateral is
subject to such Debtor's compliance with Section 5.13. Each Debtor acknowledges
that the Obligations are owed to various Holders and that each Holder is
entitled to the benefits of the security interest created by this Security
Agreement.

 

2.2           Debtors Remain Liable. Notwithstanding anything to the contrary
contained herein, (a) each Debtor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its respective duties and obligations thereunder to the same extent as if
this Security Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Debtor
from any of its duties or obligations under the contracts and agreements
included in the Collateral, and (c) the Collateral Agent shall not have any
obligation or liability under any of the contracts and agreements included in
the Collateral by reason of this Security Agreement, nor shall the Collateral
Agent be obligated to perform any of the obligations or duties of a Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

2.3           Authorization to File Financing Statements. Each Debtor hereby
irrevocably authorizes the Collateral Agent at any time and from time to time to
file in any UCC jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as all assets of such Debtor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article or Chapter 9 of the UCC, or
(ii) as being of an equal or lesser scope with greater detail and (b) contain
any other information required by Subchapter E of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether such Debtor is an organization, the type of organization
and any organization identification number issued to such Debtor and (B) in the
case of a financing statement filed as a fixture filing or indicating Collateral
as as extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Debtor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in the
United States Patent and Trademark Office, the United States Copyright Office or
any other Governmental Authority this Security Agreement or document of similar
import signed by such Debtor (including without limitation a short form of
security agreement satisfactory to the Collateral Agent and such Debtor) or true
and correct copy thereof. Each Debtor agrees to furnish any such information to
the Collateral Agent promptly upon request.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 8 

 

 

2.4           Limited Exclusions. Notwithstanding Section 2.1 or the definitions
of “Collateral” or the “Other Collateral” to the contrary, no Debtor grants a
security interest pursuant to this Security Agreement or any other Security
Instrument in any Excluded Property of Debtor (and Excluded Property of any
Debtor shall not be Collateral or Other Collateral for any purpose hereunder).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Debtor represents and warrants to the Collateral Agent that:

 

3.1           Title, Authorization, Validity and Enforceability. Such Debtor has
good record and marketable title to the Collateral and none of the Collateral is
subject to any security interest, mortgage, deed of trust, pledge, lien, title
retention document or encumbrance of any kind, except for Liens permitted under
Section 5.1.6, and has full power and authority to grant to the Collateral Agent
the security interest in such Collateral pursuant hereto. The execution and
delivery by each Debtor of this Security Agreement has been duly authorized, and
this Security Agreement constitutes a legal, valid and binding obligation of
such Debtor and creates a security interest which is enforceable against such
Debtor in all now owned and hereafter acquired Collateral. (a) Upon the filing
of all UCC financing statements naming each Debtor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral in the filing
offices set forth opposite such Grantor’s name on Schedule 4 hereof, (b) subject
to the terms of the Intercreditor Agreement, upon delivery of all Instruments,
Chattel Paper and certificated Pledged Equity Interests, (c) upon sufficient
identification of Commercial Tort Claims, (d) subject to the terms of the
Intercreditor Agreement, upon execution of a control agreement establishing the
Collateral Agent’s Control with respect to any Deposit Account, Securities
Account, or Commodity Account, (e) upon consent of the issuer or any nominated
person with respect to Letter of Credit Rights, and (f) to the extent not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in Intellectual Property in the applicable intellectual
property registries, including the United States Patent and Trademark Office and
the United States Copyright Office, the security interests granted to the
Collateral Agent hereunder constitute valid and perfected first priority Liens
(subject only to Liens permitted under Section 5.1.6).

 

3.2           Conflicting Laws and Contracts. Neither the execution and delivery
by such Debtor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof will violate any Governmental Requirement binding on
such Debtor or such Debtor's Organizational Documents, the provisions of any
indenture, instrument or agreement to which such Debtor is a party or is
subject, or by which it, or its property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien pursuant to the terms of any such indenture, instrument or agreement (other
than any Lien of permitted under Section 5.1.6).

 

3.3           Principal Location. Such Debtor's mailing address, and the
location of its chief executive office and of the books and records relating to
the Receivables, are disclosed in Schedule 5.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 9 

 

 

3.4           Property Locations. Such Debtor's Inventory, Equipment and
Fixtures (other than Personal Property as defined in the Mortgages) are located
solely at the locations described in Schedule 5. All of said locations are owned
by such Debtor except for locations (i) which are leased by such Debtor as
lessee and designated in Part B of Schedule 5 and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part C of Schedule 5, with respect to which Inventory such Debtor
has delivered bailment agreements, warehouse receipts, financing statements or
other documents satisfactory to the Collateral Agent to protect the Collateral
Agent's security interest in such Inventory. For avoidance of doubt, this
Section 3.4 does not apply to Personal Property as defined in the Mortgages.

 

3.5           Deposit, Commodity, and Securities Account. Schedule 1 correctly
identifies all deposit, commodity, and securities accounts owned by such Debtor
and the institutions holding such accounts. No Person other than Secured Party
(or the Priority Lien the Collateral Agent in accordance with the Intercreditor
Agreement) has control over any Investment Property.

 

3.6           Pledged Equity and Other Investment Property. Schedule 3 sets
forth a complete and accurate list of the Instruments, Securities and other
Investment Property owned by such Debtor. Such Debtor is the direct and
beneficial owner of each Instrument, Security and other type of Investment
Property listed on Schedule 3 as being owned by it, free and clear of any Liens,
except for Liens permitted under Section 5.1.6. Such Debtor further represents
and warrants that (i) all such Instruments, Securities or other types of
Investment Property which are shares of stock in a corporation or ownership
interests in a partnership or limited liability company have been (to the extent
such concepts are relevant with respect to such Instrument, Security or other
type of Investment Property) duly and validly issued, are fully paid and
non-assessable and (ii) with respect to any certificates delivered to the
Collateral Agent representing an ownership interest in a partnership or limited
liability company, either such certificates are Securities as defined in Article
8 of the UCC of the applicable jurisdiction as a result of actions by the issuer
or otherwise, or, if such certificates are not Securities, such Debtor has so
informed the Collateral Agent so that the Collateral Agent may take steps to
perfect its security interest therein as a General Intangible.

 

3.7           No Other Names. Except as listed on Schedule 6, such Debtor has
not conducted business under any name except the name in which it has executed
this Security Agreement.

 

3.8           No Event of Default. No Event of Default exists.

 

3.9           No Financing Statements. No financing statement describing all or
any portion of the Collateral which has not lapsed or been terminated naming
such Debtor as debtor has been filed in any jurisdiction except (i) financing
statements naming the Collateral Agent as the secured party, and (ii) financing
statements filed with respect to Liens permitted by Section 5.1.6.

 

3.10         Identification Numbers. Such Debtor's Federal employer
identification number and state organizational identification number are listed
on Schedule 7.

 

3.11         Limitations With Respect to Representations and Warranties.
Notwithstanding anything to the contrary in this Security Agreement, the
representations, warranties and covenants made by such Debtor in this Security
Agreement with respect to the creation, perfection or priority (as applicable)
of the security interest granted in favor of the Collateral Agent (pursuant to
this Security Agreement) shall be deemed not to apply to Excluded Property.

 

The failure of any of these representations or warranties or any description of
Collateral therein to be accurate or complete shall not impair the security
interest in any such Collateral.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 10 

 

 

ARTICLE IV

 

CONCERNING INTELLECTUAL PROPERTY

 

4.1           Registrations. Schedule 2 sets forth a complete and accurate list
of (a) the Intellectual Property owned by each Debtor registered with, or
subject to an application for registration with, the United States Patent and
Trademark Office, United States Copyright Office, or any state trademark offices
or other foreign offices or agencies, as applicable, and (b) each Franchise
operated or franchised by each Debtor and each Franchise Agreement related
thereto. Each Debtor is the direct and beneficial owner of the Intellectual
Property, Franchises and Franchise Agreements listed on Schedule 2 as being
owned by it, free and clear of any Liens, except for the Liens permitted under
Section 5.1.6.

 

4.2           Intellectual Property. To the knowledge and belief of each Debtor,
all Marks listed on Schedule 2 for such Debtor and all licenses held by such
Debtor related to such Marks constitute all such rights that are required or
reasonably necessary for the conduct of the business of such Debtor as currently
conducted. All such Marks (and all applications and registrations therefor) are
currently in compliance in all material respects with all legal requirements
(including, without limitation, timely filings, proofs and payments of all
fees), and are valid and enforceable, and are not subject to any filings, fees
or other actions falling due within ninety (90) days after the date hereof.
Except as set forth on Schedule 8 or as could not be reasonably expected to
result in a Material Adverse Effect, such Debtor owns or otherwise possesses
adequate licenses or other valid rights to use, sell and license, free and clear
of any and all adverse claims (including by current and former employees and
contractors), liens, restrictions or other obligation to pay royalties,
honoraria or other fees, any and all Intellectual Property (including without
limitation the Marks) and Franchises used in the conduct of the respective
businesses of such Debtor as currently conducted or proposed to be conducted. No
Marks have been within the preceding three (3) years or are now the subject of
any claims or litigation and, to the knowledge of such Debtor, no claims or
litigation have been alleged or threatened. Each Debtor has taken all reasonable
steps to maintain, police and protect the Marks owned or used in the operation
of such Debtor's businesses. The conduct of each Debtor's businesses as
currently conducted or planned to be conducted does not infringe or otherwise
impair or conflict with any Intellectual Property or other proprietary or
personal rights of any third party, and the Intellectual Property owned or
licensed by each Debtor is not being infringed by any third party, except for
such infringements, the occurrence of which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. There is no
litigation or order pending or outstanding, or to the knowledge of any Debtor,
threatened, that seeks to limit or challenge or that concerns the ownership,
use, validity or enforceability of any Marks or any Intellectual Property or
Franchises of such Debtor. The consummation of the transactions contemplated
hereby will not result in the alteration, loss or impairment of the validity,
enforceability or any Debtor's right to own or use any of the Intellectual
Property used in the conduct of the respective businesses of such Debtor as
currently conducted or proposed to be conducted. Each Debtor has made available
to the Collateral Agent a list of all software (other than generally
commercially available, non-custom, off-the-shelf software application programs
having a retail acquisition price of less than $5,000) that is owned or used by
such Debtor, and identified which software is owned, otherwise used and/or
licensed or otherwise distributed by such Debtor to any third party, as the case
may be.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 11 

 

 

4.3           Covenants. Each Debtor will give prompt notice in writing to the
Collateral Agent of the occurrence of any development, financial or otherwise,
which might materially and adversely affect the Intellectual Property,
Franchises and Franchise Agreements in the Collateral. If any Debtor obtains any
new registered Intellectual Property or Franchises, or rights thereto or
therein, or becomes entitled to the benefit of any Intellectual Property or
Franchises, which are subject to or arise from this Security Agreement, such
Debtor shall give the Collateral Agent written notice thereof within twenty (20)
days of the end of the calendar month in which such Debtor obtains such property
or rights, and shall execute and deliver, in form and substance satisfactory to
the Collateral Agent, an amendment to this Security Agreement (or any Exhibit or
Schedule hereto) or a security agreement, the terms of which are substantially
similar to this Security Agreement, as requested by the Collateral Agent,
describing any such new registered Intellectual Property or Franchise or
Franchise Agreement or license granted. Each Debtor shall: (a) prosecute
diligently any patent, copyright or trademark application at any time pending,
which is necessary for the conduct of its business; (b) make application on all
new patents, copyrights and trademarks as it may reasonably deem appropriate;
(c) preserve and maintain all rights in all Intellectual Property and Franchises
that are necessary for the conduct of such Debtor's businesses; and (d) use its
best efforts to obtain any consents, waivers, or agreements necessary to enable
the Collateral Agent to exercise its remedies with respect to the Collateral. No
Debtor shall abandon any pending patent, copyright or trademark application, or
patent, copyright or trademark, or any other Intellectual Property and
Franchises that are necessary for the conduct of its business without the prior
written consent of the Collateral Agent. No Debtor shall, without the Collateral
Agent’s consent, amend or otherwise modify any pending application or
registration contained in or covering the Collateral, to the extent such
amendment or modification would impair the Liens of the Collateral Agent in the
Collateral.

 

ARTICLE V

 

COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Debtor agrees as follows:

 

5.1           General.

 

5.1.1           Inspection. Such Debtor will permit the Collateral Agent, by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of such Debtor relating to the Collateral and
(iii) to discuss the Collateral and the related records of such Debtor with, and
to be advised as to the same by, such Debtor's officers and employees (and, in
the case of any Receivable, with any Person which is or may be obligated
thereon), all at such reasonable times and intervals as Secured Party may
determine, and all at such Grantor’s expense.

 

5.1.2           Taxes. Such Debtor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings with adequate reserves
being maintained therefor.

 

5.1.3           Records and Reports; Notification of Event of Default. Such
Debtor will maintain complete and accurate books and records with respect to the
Collateral, and furnish to the Collateral Agent such reports relating to the
Collateral as the Collateral Agent shall from time to time request. Such Debtor
will give prompt notice in writing to the Collateral Agent of the occurrence of
any Event of Default and of any other development, financial or otherwise, which
might materially and adversely affect the Collateral. Such Debtor shall mark its
books and records to reflect the security interest of the Collateral Agent under
this Security Agreement.

 

5.1.4           Financing Statements and Other Actions; Defense of Title.
Subject to the Intercreditor Agreement, such Debtor will execute and deliver to
the Collateral Agent all documents and take such other actions as may from time
to time be requested by the Collateral Agent in order to maintain a perfected
security interest in and, in the case of Investment Property, Deposit Accounts,
Letter-of-Credit-Rights, and Electronic Chattel Paper, Control of, the
Collateral. Such Debtor will take any and all actions necessary to defend title
to the Collateral against all Persons and to defend the security interest of the
Collateral Agent in the Collateral and the priority thereof against any Lien not
expressly permitted hereunder.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 12 

 

 

5.1.5           Disposition of Collateral. Such Debtor will not sell, lease,
license or otherwise dispose of the Collateral except (i) prior to the
occurrence of an Event of Default, dispositions specifically permitted pursuant
to the Indenture, (ii) until such time following the occurrence of an Event of
Default, as such Debtor receives a notice from the Collateral Agent instructing
such Debtor to cease such transactions, such Debtor may make sales or leases of
Inventory in the ordinary course of business, and (iii) until such time as such
Debtor receives a notice from the Collateral Agent pursuant to Article VII
following the occurrence of an Event of Default, such Debtor may use proceeds of
Inventory and Accounts collected in the ordinary course of business.

 

5.1.6           Liens. Such Debtor will not create, incur, or suffer to exist
any Lien on the Collateral except (i) the security interest created by this
Security Agreement, and (ii) other Liens permitted pursuant to the Indenture.

 

5.1.7           Change in Location, Jurisdiction of Organization or Name. Such
Debtor will not (i) have any Inventory, Equipment or Fixtures or proceeds or
products thereof (other than Inventory and proceeds thereof disposed of as
permitted by Section 5.1.5) at a location other than a location specified in
Schedule 5, (ii) maintain records relating to the Receivables at a location
other than at the location specified on Schedule 5, (iii) maintain a place of
business at a location other than a location specified on Schedule 5,
(iv) change its name or taxpayer identification number, (v) change its mailing
address, or (vi) change its jurisdiction of organization, unless such Debtor
shall have given the Collateral Agent not less than 30 days' prior written
notice thereof, and a Responsible Officer of such Debtor shall have delivered to
the Collateral Agent an officer’s certificate certifying that the board of
directors or board of managers, as applicable, of such Debtor has determined in
good faith that such change will not adversely affect the validity, perfection
or priority of the Collateral Agent's security interest in the Collateral.

 

5.1.8           Other Financing Statements. Such Debtor will not sign or
authorize the signing on its behalf of any financing statement naming it as
debtor covering all or any portion of the Collateral, except as permitted by
Section 5.1.6.

 

5.2           Receivables. This Section 5.2 does not apply to Personal Property
as defined in the Mortgages.

 

5.2.1           Certain Agreements on Receivables. Such Debtor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable that constitutes Collateral or accept in
satisfaction of a Receivable that constitutes Collateral less than the original
amount thereof, except that, prior to the occurrence of an Event of Default,
such Debtor may reduce the amount of Accounts arising from the sale of Inventory
in accordance with its present policies and in the ordinary course of business.

 

5.2.2           Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Debtor will, at such Debtor’s sole expense, collect all
amounts due or hereafter due to such Debtor under the Receivables that
constitute Collateral and enforce such Debtor’s rights with respect to the
Receivables that constitute Collateral.

 

5.2.3           Delivery of Invoices. Subject to the Intercreditor Agreement,
such Debtor will deliver to the Collateral Agent immediately upon its request
after the occurrence of an Event of Default duplicate invoices with respect to
each Account bearing such language of assignment as the Collateral Agent shall
specify.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 13 

 

 

5.2.4           Disclosure of Counterclaims on Receivables. If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
a Receivable that constitutes Collateral exists other than trade discounts
granted in the ordinary course of business or (ii) if, to the knowledge of such
Debtor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable that constitutes Collateral,
such Debtor will disclose such fact to the Collateral Agent in writing in
connection with the inspection by the Collateral Agent of any record of such
Debtor relating to such Receivable and in connection with any invoice or report
furnished by such Debtor to the Collateral Agent relating to such Receivable.

 

5.3           Inventory and Equipment. This Section 5.3 does not apply to
Personal Property as defined in the Mortgages.

 

5.3.1           Maintenance of Goods. Such Debtor will do all things necessary
to maintain, preserve, protect and keep the Inventory and the Equipment in good
repair and working and saleable condition.

 

5.3.2           Insurance. Such Debtor will maintain insurance on the Collateral
for the benefit of the Collateral Agent in accordance with the Indenture.

 

5.3.3           Safekeeping of Inventory; Inventory Covenants. The Collateral
Agent shall not be responsible for (i) the safekeeping of the Inventory;
(ii) any loss or damage thereto or destruction thereof occurring or arising in
any manner or fashion from any cause; (iii) any diminution in the value of
Inventory or (iv) any act or default of any carrier, warehouseman, bailee or
forwarding agency or any other Person in any way dealing with or handling the
Inventory, except to the extent that such Debtor incurs any loss, cost, claim or
damage from any of the foregoing as a result of the gross negligence or willful
misconduct of the Collateral Agent as determined by a court of competent
jurisdiction in final and nonappealable judgment. All risk of loss, damage,
distribution or diminution in value of the Inventory shall, except as noted in
the previous sentence, be borne by such Debtor.

 

5.4           Instruments, Securities, Chattel Paper, and Documents. Subject to
the Intercreditor Agreement, such Debtor will (i) deliver to the Collateral
Agent immediately upon execution of this Security Agreement the originals of all
Chattel Paper, Securities and Instruments (if any then exist), (ii) hold in
trust for the Collateral Agent upon receipt and immediately thereafter deliver
to the Collateral Agent any Chattel Paper, Securities and Instruments
constituting Collateral, and (iii) upon the Collateral Agent's request, deliver
to the Collateral Agent (and thereafter hold in trust for the Collateral Agent
upon receipt and immediately deliver to the Collateral Agent) any Document
evidencing or constituting Collateral.

 

5.5           Uncertificated Securities and Certain Other Investment Property.
Subject to the Intercreditor Agreement, such Debtor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Investment Property not represented by certificates
which are Collateral to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement. Subject to the Intercreditor Agreement, such Debtor will
take any actions necessary to cause (i) the issuers of uncertificated securities
which are Collateral and which are Securities and (ii) any financial
intermediary which is the holder of any Investment Property, to cause the
Collateral Agent to have and retain Control over such Securities or other
Investment Property. Subject to the Intercreditor Agreement, without limiting
the foregoing, such Debtor will, with respect to Investment Property held with a
financial intermediary, cause such financial intermediary to enter into a
control agreement with the Collateral Agent in form and substance satisfactory
to the Collateral Agent.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 14 

 

 

5.6           Stock and Other Ownership Interests.

 

5.6.1           Changes in Capital Structure of Issuers. Except as otherwise
permitted under the Indenture, such Debtor will not (i) permit or suffer any
issuer of privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral to dissolve, liquidate, retire any of its capital stock
or other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing.

 

5.6.2           Issuance of Additional Securities. Such Debtor will not permit
or suffer the issuer of privately held corporate securities or other ownership
interests in a corporation, partnership, joint venture or limited liability
company constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Debtor.

 

5.6.3           Registration of Pledged Equity and other Investment Property.
Subject to the Intercreditor Agreement, such Debtor will permit any registerable
Collateral to be registered in the name of the Collateral Agent or its nominee
at any time.

 

5.6.4           Exercise of Rights in Pledged Equity and other Investment
Property. Subject to the Intercreditor Agreement, such Debtor will permit the
Collateral Agent or its nominee at any time after the occurrence of an Event of
Default, without notice, to exercise all voting and corporate rights relating to
the Collateral, including, without limitation, exchange, subscription or any
other rights, privileges, or options pertaining to any corporate securities or
other ownership interests or Investment Property in or of a corporation,
partnership, joint venture or limited liability company constituting Collateral
and the Stock Rights as if it were the absolute owner thereof.

 

5.6.5           Issuance of Securities. Such Debtor shall not permit any limited
partnership interests or ownership interests in a limited liability company
which are included within the Collateral to at any time constitute a Security or
consent to the issuer of any such interests taking any action to have such
interests treated as a Security unless, subject to the Intercreditor Agreement
(i) all certificates or other documents constituting such Security have been
delivered to the Collateral Agent or its bailee and such Security is properly
defined as such under Article 8 of the UCC of the applicable jurisdiction,
whether as a result of actions by the issuer thereof or otherwise, or (ii) the
Collateral Agent has entered into a control agreement with the issuer of such
Security or with a securities intermediary relating to such Security and such
Security is defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 15 

 

 

5.7           Accounts. This Section 5.7 does not apply to Personal Property as
defined in the Mortgages.

 

5.7.1           Verification of Accounts. The Collateral Agent shall have the
right, at any time or times hereafter, in its name or in the name of a nominee
of the Collateral Agent, to verify the validity, amount or any other matter
relating to any Accounts, by mail, telephone, telegraph or otherwise.

 

5.7.2           Appointment of the Agent as Attorney-in-Fact. Such Debtor hereby
irrevocably designates, makes, constitutes and appoints the Collateral Agent
(and all Persons designated by the Collateral Agent), exercisable after an Event
of Default has occurred and is continuing, as its true and lawful
attorney-in-fact, and authorizes the Collateral Agent, in such Debtor's or the
Collateral Agent's name, subject in all cases to the Intercreditor Agreement,
to: (i) demand payment of Accounts; (ii) enforce payment of Accounts by legal
proceedings or otherwise; (iii) exercise all of such Debtor's rights and
remedies with respect to proceedings brought to collect an Account; (iv) sell or
assign any Account upon such terms, for such amount and at such time or times as
the Collateral Agent deems advisable; (v) settle, adjust, compromise, extend or
renew an Account; (vi) discharge and release any Account; (vii) take control in
any manner of any item of payment or proceeds thereof; (viii) prepare, file and
sign such Debtor's name on any proof of claim in bankruptcy or other similar
document against an Account Debtor; (ix) endorse such Debtor's name upon any
items of payment or proceeds thereof and deposit the same in the Collateral
Agent's account on account of the Secured Obligations; (x) endorse such Debtor's
name upon any chattel paper, document, instrument, invoice, or similar document
or agreement relating to any Account or any goods pertaining thereto; (xi) sign
such Debtor's name on any verification of Accounts and notices thereof to
Account Debtor; (xii) notify the post office authorities to change the address
for delivery of such Debtor's mail to an address designated by the Collateral
Agent, have access to any lock box or postal box into which any of such Debtor's
mail is deposited, and open and dispose of all mail addressed to such Debtor,
and (xiii) do all acts and things which are necessary, in the Collateral Agent's
sole discretion or at the direction of an Act of Parity Lien Debtholders, to
fulfill such Debtor's obligations under this Security Agreement.

 

5.7.3           Notice to Account Debtor. Subject to the Intercreditor
Agreement, the Collateral Agent may, in its sole discretion, at any time or
times after an Event of Default has occurred and is continuing, and without
prior notice to such Debtor, notify any or all Account Debtors that the Accounts
constituting Collateral have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein. Subject to the Intercreditor
Agreement, the Collateral Agent may direct any or all Account Debtors to make
all payments upon the Accounts constituting Collateral directly to the
Collateral Agent. The Collateral Agent shall furnish such Debtor with a copy of
such notice.

 

5.8           Deposit Accounts. If requested by the Collateral Agent, such
Debtor will (i) notify each bank or other financial institution in which it
maintains a Deposit Account or other deposit (general or special, time or
demand, provisional or final) of the security interest granted to the Collateral
Agent hereunder and cause each such bank or other financial institution to
acknowledge such notification in writing and (ii) subject to the Intercreditor
Agreement, deliver to each such bank or other financial institution a letter, in
form and substance acceptable to the Collateral Agent, transferring dominion and
control over each such account to the Collateral Agent.

 

5.9           Federal, State or Municipal Claims. Such Debtor will notify the
Collateral Agent of any Collateral which constitutes a claim against a
Governmental Authority, the assignment of which claim is restricted by federal,
state or municipal law.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 16 

 

 

5.10         Warehouse Receipts Non-Negotiable. Such Debtor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued with
respect to any of its inventory, such warehouse receipt or receipt in the nature
thereof shall not be "negotiable" (as such term is used in Section 7.104 of the
UCC).

 

5.11         Mortgagee's and Landlord Waivers. Such Debtor shall use its best
efforts to cause each mortgagee of real property owned by such Debtor (upon
request by the Collateral Agent) and each landlord of real property leased by
such Debtor to execute and deliver instruments satisfactory in form and
substance to the Collateral Agent by which such mortgagee or landlord waives
their rights, if any, in the Collateral. This Section shall not apply to
"as-extracted" Collateral.

 

5.12         Compliance with Agreements. Such Debtor shall comply in all
material respects with all mortgages, deeds of trust, instruments, and other
agreements binding on it or affecting its properties or business.

 

5.13         Commercial Tort Claims. If such Debtor at any time holds or
acquires a Commercial Tort Claim, such Debtor shall immediately notify the
Collateral Agent in writing of the details thereof and grant to the Collateral
Agent in writing a security interest therein or Lien thereon and in the Proceeds
thereof, in form and substance satisfactory to the Collateral Agent.

 

5.14         Letters-of-Credit Rights. If such Debtor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Debtor, such Debtor shall promptly notify the Collateral Agent thereof in
writing and, at the Collateral Agent's request, subject to the Intercreditor
Agreement, such Debtor shall, pursuant to an agreement in form and substance
satisfactory to the Collateral Agent, either (a) arrange for the issuer or any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the letter of credit or (b) arrange
for the Collateral Agent to become the transferee beneficiary of the letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be applied as provided in the
Indenture.

 

5.15         Further Assurances. At any time and from time to time, upon the
request of the Collateral Agent, and at the sole expense of such Debtor, subject
to the Intercreditor, such Debtor shall promptly execute and deliver all such
further instruments and documents and take such further action as the Collateral
Agent may deem necessary or desirable to preserve and perfect its security
interest in the Collateral and carry out the provisions and purposes of this
Security Agreement, including, without limitation, (a) the execution and filing
of such financing statements as the Collateral Agent may require and (b) the
deposit of all certificates of title issuable with respect to any of the
Collateral and noting thereon the security interest hereunder. A carbon,
photographic, or other reproduction of this Security Agreement or of any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement and may be filed as a financing statement.
Such Debtor shall promptly endorse and deliver to the Collateral Agent all
documents, instruments, and chattel paper that it now owns or may hereafter
acquire.

 

ARTICLE VI

 

REMEDIES

 

6.1           Acceleration and Remedies. Upon the occurrence of an Event of
Default under the Indenture or any other Note Document, subject to the
Intercreditor Agreement, the Collateral Agent may exercise any or all of the
following rights and remedies:

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 17 

 

 

(a)          Exercise any or all of those rights and remedies provided in this
Security Agreement, the Indenture, or any other Note Document, provided that
this paragraph shall not be understood to limit any rights or remedies available
to the Collateral Agent prior to an Event of Default.

 

(b)          Exercise any or all of those rights and remedies available to a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation,
any law governing the exercise of a bank's right of setoff or bankers' lien)
when a debtor is in default under a security agreement.

 

(c)          Without notice except as specifically provided in Section 6.2 or
elsewhere herein, sell, lease, license, assign, grant an option or options to
purchase or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Neither the Collateral Agent’s compliance with any
applicable state or federal law in the conduct of such sale, nor its disclaimer
of any warranties relating to the Collateral, shall be considered to affect the
commercial reasonableness of such sale. To the extent permitted by applicable
law, such Debtor hereby waives (to the extent permitted by applicable law) all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.

 

(d)          Require any Debtor to, and each Debtor hereby agrees that it will
at its expense and upon request of the Collateral Agent, assemble and make
available to the Collateral Agent the Collateral and all records relating
thereto at any place or places specified by the Collateral Agent.

 

(e)          Prior to the disposition of any Collateral, (1) to the extent
permitted by applicable law, enter, with or without process of law and without
breach of peace, any premises where any of the Collateral is or may be located,
and without charge or liability to the Collateral Agent, seize and remove such
Collateral from such premises, (2) have access to and use each Debtor's books,
records and information relating to the Collateral, and (3) store or transfer
any of the Collateral, without charge in or by means of any storage or
transportation facility owned or leased by any Debtor, process, repair or
recondition any of the Collateral or otherwise prepare it for disposition in any
manner and to the extent the Collateral Agent deems appropriate and, in
connection with such preparation and disposition, use without charge any
copyright, trademark, trade name, patent or technical process used by such
Debtor.

 

(f)          Reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure.

 

(g)          Dispose of, at its office, on the premises of any Debtor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust the Collateral
Agent's power of sale, but sales may be made from time to time, and at any time,
until all of the Collateral has been sold or until all of the Secured
Obligations have been paid and performed in full), and at any such sale it shall
not be necessary to exhibit any of the Collateral.

 

(h)          Buy (or allow one or more of the Secured Parties to buy) the
Collateral, or any part thereof, at any public sale.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 18 

 

 

(i)          Buy (or allow one or more of the Secured Parties to buy) the
Collateral, or any part thereof, at any private sale if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations.

 

(j)          Apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and each Debtor hereby
consents to any such appointment.

 

(k)          Grant or issue any exclusive or non-exclusive license under or with
respect to any of any Debtor's Intellectual Property and Franchises (subject to
the rights of third parties under pre-existing licenses) included in the
Collateral.

 

(l)          Endorse any Debtor's name on all applications and other
documentation necessary or desirable in order for the Collateral Agent to use
any such Intellectual Property and Franchises of the Obligors including in the
Collateral or covered by the Indenture.

 

6.2           Notice of Disposition of Collateral. Each Debtor hereby agrees
that notice of the time and place of any public sale or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made shall be deemed reasonable if sent to such Debtor, addressed as set forth
in Section 8.17, at least ten (10) days prior to (i) the date of any such public
sale or (ii) the time after which any such private sale or other disposition may
be made.

 

6.3           License. The Collateral Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of an Event of
Default, without charge, subject to the Intercreditor Agreement, each Debtor's
Intellectual Property, Franchises, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, and, following
the occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, each Debtor's rights under all licenses and all
Franchise Agreements shall inure to the Collateral Agent's benefit. In addition,
each Debtor hereby irrevocably agrees that the Collateral Agent may, following
the occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, sell any of such Debtor's Inventory directly to any
Person, including without limitation Persons who have previously purchased such
Debtor's Inventory from such Debtor and in connection with any such sale or
other enforcement of the Collateral Agent's rights under this Security
Agreement, may sell Inventory which bears any trademark owned by or licensed to
such Debtor and any Inventory that is covered by any copyright owned by or
licensed to such Debtor and the Collateral Agent may finish any work in process
and affix any trademark owned by or licensed to such Debtor and sell such
Inventory as provided herein.

 

6.4           Deficiency. In the event that the proceeds of any sale, collection
or realization of or upon Collateral by the Collateral Agent are insufficient to
pay all Secured Obligations and any other amounts to which the Collateral Agent
is legally entitled, Debtors shall be jointly and severally liable for the
deficiency, together with interest thereon as provided in the Indenture or (if
no interest is so provided) at such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

6.5           Non-Judicial Remedies. In granting to the Collateral Agent the
power to enforce its rights hereunder without prior judicial process or judicial
hearing, each Debtor expressly waives, renounces and knowingly relinquishes any
legal right which might otherwise require the Collateral Agent to enforce its
rights by judicial process. In so providing for non-judicial remedies, each
Debtor recognizes and concedes that such remedies are consistent with the usage
of trade, are responsive to commercial necessity, and are the result of a
bargain at arm's length. Nothing herein is intended, however, to prevent the
Collateral Agent from resorting to judicial process at its option.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 19 

 

 

6.6           Limitation on Duty of the Collateral Agent in Respect of
Collateral. Beyond the exercise of reasonable care in the custody thereof, the
Collateral Agent shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and
shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Collateral Agent in good faith.

 

6.7           Cumulative Rights; Obligations Not Affected.

 

6.7.1           All rights of the Collateral Agent and each other Secured Party
under the Note Documents are cumulative of each other and of every other right
which the Collateral Agent and each other Secured Party may otherwise have at
law or in equity or under any other agreement. The exercise of one or more
rights shall not prejudice or impair the concurrent or subsequent exercise of
other rights.

 

6.7.2           To the fullest extent not prohibited by applicable law, the
obligations of each Debtor under this Security Agreement shall remain in full
force and effect without regard to, and shall not be impaired or affected by:

 

(a)              any amendment, addition, or supplement to, or restatement of
any Note Document or any instrument delivered in connection therewith or any
assignment or transfer thereof;

 

(b)             any exercise, non exercise, or waiver by the Collateral Agent or
any other Secured Party of any right, remedy, power, or privilege under or in
respect of, or any release of any guaranty, any collateral, or the Collateral or
any part thereof provided pursuant to this Security Agreement or any other Note
Document;

 

(c)             any waiver, consent, extension, indulgence, or other action or
inaction in respect of this Security Agreement or any other Note Document or any
assignment or transfer of any thereof;

 

(d)             any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation, or the like of any Grantor or any other
Person, whether or not such Debtor shall have notice or knowledge of any of the
foregoing; or

 

(e)              any other event which may give any Debtor or any other Grantor
a defense to, or a discharge of, any of its obligations under any Note Document.

 

ARTICLE VII

 

PROCEEDS; COLLECTION OF RECEIVABLES

 

7.1           Lockboxes. Upon the request of the Collateral Agent, subject to
the Intercreditor Agreement, each Debtor shall execute and deliver to the
Collateral Agent irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Collateral Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Collateral Agent granted hereunder and of irrevocable instructions
to wire all amounts collected therein to a special collateral account at the
Collateral Agent.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 20 

 

 

7.2           Collection of Receivables. Upon the occurrence and during the
continuation of a an Event of Default, subject to the Intercreditor Agreement,
the Collateral Agent may at any time in its sole discretion or at the direction
of an Act of Parity Lien Debtholders, by giving any Debtor written notice, elect
to require that the Receivables constituting Collateral be paid directly to the
Collateral Agent. In such event, such Debtor shall, and shall permit the
Collateral Agent to, subject to the Intercreditor Agreement, promptly notify the
Account Debtors or obligors under the Receivables constituting Collateral of the
Collateral Agent's interest therein and direct such Account Debtors or obligors
to make payment of all amounts then or thereafter due under such Receivables
directly to the Collateral Agent. Upon receipt of any such notice from the
Collateral Agent, subject to the Intercreditor Agreement, such Debtor shall
thereafter hold in trust for the Collateral Agent, all amounts and proceeds
received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Collateral Agent all such
amounts and proceeds in the same form as so received, whether by cash, check,
draft or otherwise, with any necessary endorsements. The Collateral Agent shall
hold and apply funds so received as provided by the terms of Sections 7.3 and
7.4.

 

7.3           Special Collateral Account. Subject to the Intercreditor
Agreement, the Collateral Agent may require all cash proceeds of the Collateral
to be deposited in a special non-interest bearing cash collateral account with
the Collateral Agent and held there as security for the Secured Obligations. No
Debtor shall have control whatsoever over said cash collateral account. If no
Event of Default has occurred or is continuing, the Collateral Agent shall from
time to time deposit the collected balances in said cash collateral account into
such Debtor's general operating account with the Collateral Agent. If any Event
of Default has occurred and is continuing, subject to the Intercreditor
Agreement, the Collateral Agent may, from time to time, in its discretion or at
the direction of an Act of Parity Lien Debt Holders, apply the collected
balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.

 

7.4           Application of Proceeds. After the occurrence and during the
continuation of an Event of Default, subject to the Intercreditor Agreement, the
proceeds of the Collateral shall be applied by the Collateral Agent to payment
of the Secured Obligations as provided in the Indenture.

 

7.5           Not Applicable to Proceeds of Production Under Mortgages. This
Article VII does not apply to the proceeds from Hydrocarbons (as defined in the
Mortgages) and products obtained or processed from Hydrocarbons or any other
proceeds or receivables covered by the Mortgages.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1           Additional Debtors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Debtors
(each, an "Additional Debtor"), by executing a Joinder Agreement in the form of
Exhibit A hereto. Upon delivery of any such Joinder Agreement to the Collateral
Agent, notice of which is hereby waived by Debtors, each Additional Debtor shall
be a Debtor and shall be as fully a party hereto as if Additional Debtor were an
original signatory hereto. Each Debtor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Debtor hereunder, nor by any election of the Collateral Agent not
to cause any Subsidiary or Affiliate of Borrower to become an Additional Debtor
hereunder. This Security Agreement shall be fully effective as to any Debtor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Debtor hereunder.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 21 

 

 

8.2           Preservation of Rights. No delay or omission of the Collateral
Agent to exercise any right or remedy granted under this Security Agreement
shall impair such right or remedy or be construed to be a waiver of any Event of
Default, or an acquiescence therein, and any single or partial exercise of any
such right or remedy shall not preclude any other or further exercise thereof or
the exercise of any other right or remedy. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Collateral Agent until the Secured Obligations have been paid
in full.

 

8.3           Waiver; Amendment. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent and then only to the
extent in such writing specifically set forth.

 

8.4           Compromises and Collection of Collateral. Each Debtor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Debtor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion (or upon receipt of an Act of Parity
Lien Debtholders) shall determine or abandon any Receivable, and any such action
by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action or acts as instructed by an Act of Parity Lien
Debtholders.

 

8.5           Collateral Agent Performance of Debtor's Obligations. Without
having any obligation to do so, the Collateral Agent may perform or pay any
obligation which any Debtor has agreed to perform or pay in this Security
Agreement and such Debtor shall, reimburse the Collateral Agent for any amounts
paid by the Collateral Agent pursuant to this Section 8.5. Each Debtor's
obligation to reimburse the Collateral Agent pursuant to the preceding sentence
shall be a Secured Obligation payable on demand.

 

8.6           Authorization for the Collateral Agent to Take Certain Action.
Each Debtor irrevocably authorizes the Collateral Agent at any time and from
time to time in the sole discretion of the Collateral Agent, or as instructed by
an Act of Parity Lien Debtholders, and appoints the Collateral Agent as its
attorney in fact, subject to the Intercreditor Agreement, (i) to execute on
behalf of such Debtor as debtor and to file financing statements necessary or
desirable in the Collateral Agent's sole discretion to perfect and to maintain
the perfection and priority of the Collateral Agent's security interest in the
Collateral, (ii) to endorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement in such offices as the Collateral Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Collateral Agent's security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral and which are
Securities or with financial intermediaries holding other Investment Property as
may be necessary or advisable to give the Collateral Agent Control over such
Securities or other Investment Property, (v) subject to the terms of
Section 7.2, to enforce payment of the Receivables in the name of the Collateral
Agent or such Debtor, (vi) to apply the proceeds of any Collateral received by
the Collateral Agent to the Secured Obligations as provided in Article VII and
(vii) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder), and
such Debtor agrees to reimburse the Collateral Agent on demand for any payment
made or any expense incurred by the Collateral Agent in connection therewith,
provided that this authorization shall not relieve such Debtor of any of its
obligations under this Security Agreement or under the Indenture.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 22 

 

 

8.7           Specific Performance of Certain Covenants. Each Debtor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 5.1.4, 5.1.6, 5.4, 6.3, or 8.8 or in Article VII will cause irreparable
injury to the Collateral Agent, that the Collateral Agent has no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of the Collateral Agent to seek and obtain specific performance of other
obligations of such Debtor contained in this Security Agreement, that the
covenants of such Debtor contained in the Sections referred to in this
Section 8.7 shall be specifically enforceable against such Debtor.

 

8.8           Use and Possession of Certain Premises. If an Event of Default has
occurred and is continuing, subject to the Intercreditor Agreement, the
Collateral Agent shall be entitled to occupy and use any premises owned or
leased by any Debtor where any of the Collateral or any records relating to the
Collateral are located until the Secured Obligations are paid or the Collateral
is removed therefrom, whichever first occurs, without any obligation to pay such
Debtor for such use and occupancy.

 

8.9           Dispositions Not Authorized. No Debtor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 5.1.5 or as
otherwise permitted by the Indenture and notwithstanding any course of dealing
between any Debtor and the Collateral Agent or other conduct of the Collateral
Agent, no authorization to sell or otherwise dispose of the Collateral (except
as set forth in Section 5.1.5 or as otherwise permitted by the Indenture) shall
be binding upon the Collateral Agent unless such authorization is in writing
signed by the Collateral Agent.

 

8.10         Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Debtor, the
Collateral Agent and their respective successors and assigns, except that no
Debtor shall have the right to assign its rights or delegate its obligations
under this Security Agreement or any interest herein, without the prior written
consent of the Collateral Agent.

 

8.11         Survival of Representations. All representations and warranties of
each Debtor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

8.12         Expenses. To the extent permitted by applicable law, each Debtor
promptly will pay, upon demand, any out-of-pocket expenses incurred by the
Collateral Agent in connection herewith, including all costs, expenses, taxes,
assessments, insurance premiums, repairs (including repairs to realty or other
property to which any Collateral may have been attached), court costs,
attorneys' fees, rent, storage costs and expenses of sales incurred in
connection with the administration of this Security Agreement, the enforcement
of the rights of the Collateral Agent hereunder, whether incurred before or
after the occurrence of an Event of Default or incurred in connection with the
perfection, preservation, or defense of the security interest created hereunder,
or the custody, protection, collection, repossession, enforcement or sale of the
Collateral. All such expenses shall become part of the Secured Obligations.

 

8.13         Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.14         Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Indenture has terminated pursuant to its
express terms and (ii) all of the Secured Obligations have been indefeasibly
paid and performed in full and no commitments of the Collateral Agent or the
Holders which would give rise to any Secured Obligations are outstanding.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 23 

 

 

8.15         Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between Debtors and the Collateral Agent relating to
the Collateral and supersedes all prior agreements and understandings between
Debtors and the Collateral Agent relating to the Collateral.

 

8.16         Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.

 

8.16.1         THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.

 

8.16.2         Each Debtor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Security Agreement or any other Note Document, or for
recognition or enforcement of any judgment, and each Debtor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each Debtor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Security Agreement or any other Note Document
shall affect any right that the Collateral Agent or any Secured Party may
otherwise have to bring any action or proceeding relating to this Security
Agreement or any other Note Document against any Debtor or its properties in the
courts of any jurisdiction.

 

8.16.3          Each Debtor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or any other
Note Document in any court referred to in Section 8.15. Each Debtor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

8.16.4         Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Section 8.16 of this
Security Agreement, and each Debtor hereby appoints VNR as its agent for service
of process. Nothing in this Security Agreement or any other Note Document will
affect the right of any party to this Security Agreement to serve process in any
other manner permitted by law.

 

8.16.5         EACH DEBTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER NOTE DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
EACH DEBTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
DEBTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER DEBTOR WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER DEBTORS HAVE BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 8.16.5.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 24 

 

 

8.17         Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in the Indenture.

 

8.18         INDEMNITY. EACH DEBTOR HEREBY AGREES TO INDEMNIFY COLLATERAL AGENT
AND ITS SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND EMPLOYEES, FROM AND AGAINST
ANY AND ALL LIABILITIES, DAMAGES, PENALTIES, SUITS, COSTS, AND EXPENSES OF ANY
KIND AND NATURE (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR WHETHER OR NOT COLLATERAL AGENT IS A PARTY THERETO) IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST COLLATERAL AGENT OR ITS SUCCESSORS, ASSIGNS,
AGENTS, ATTORNEYS, AND EMPLOYEES, IN ANY WAY RELATING TO OR ARISING OUT OF THIS
SECURITY AGREEMENT, OR THE MANUFACTURE, PURCHASE, ACCEPTANCE, REJECTION,
OWNERSHIP, DELIVERY, LEASE, POSSESSION, USE, OPERATION, CONDITION, SALE, RETURN
OR OTHER DISPOSITION OF ANY COLLATERAL (INCLUDING, WITHOUT LIMITATION, LATENT
AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE BY THE Collateral Agent OR SUCH
DEBTOR, AND ANY CLAIM FOR INTELLECTUAL PROPERTY INFRINGEMENT).

 

8.19         Conflicts. To the extent that the provisions of this Security
Agreement conflict with the provisions of the Mortgages with respect to Personal
Property as defined in the Mortgages, the provisions of the Mortgages shall
control.

 

8.20         Delivery of Collateral, Etc. Prior to the Discharge of Priority
Lien Obligations (as defined in the Intercreditor Agreement), to the extent any
Debtor is required hereunder or in any other Note Document to deliver Collateral
to the Collateral Agent for purposes of possession and control and is unable to
do so as a result of having previously delivered such Collateral to the Priority
Lien Agent, such Grantor’s obligations hereunder or in any other Note Document
(including the representations and warranties made by it hereunder and in the
other Note Documents) with respect to such delivery shall be deemed satisfied by
the delivery to the Priority Lien Agent, acting as a gratuitous bailee of the
Collateral Agent. Notwithstanding anything to the contrary contained in this
Agreement or any other Note Document, to the extent the provisions of this
Agreement (or any other Note Documents) require the delivery of, or control
over, Collateral to be granted to the Collateral Agent at any time prior to the
Discharge of Priority Lien Obligations, then delivery of such Collateral (or
control with respect thereto) shall instead be made to the Priority Lien Agent
to be held in accordance with the Priority Lien Security Documents (as defined
in the Intercreditor Agreement) and the Intercreditor Agreement and each
Debtor’s obligations hereunder or in any other Note Document (including the
representations and warranties made by it hereunder and in the other Note
Documents) with respect to such delivery shall be deemed satisfied by the
delivery to the Priority Lien Agent, acting as a gratuitous bailee of the
Collateral Agent.

 

[Remainder of page intentionally left blank; signature pages follow. ]

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 


 – Page 25 

 

 

IN WITNESS WHEREOF, Debtors and the Collateral Agent have executed this Security
Agreement as of the date first above written.

 

  DEBTORS:       VANGUARD NATURAL GAS, LLC           By: VANGUARD NATURAL
RESOURCES, its sole manager         By: /s/ Scott W. Smith     Name: Scott W.
Smith     Title: President and Chief Executive Officer       VANGUARD OPERATING,
LLC             By: VANGUARD NATURAL GAS, LLC, its sole  member             By:
VANGUARD NATURAL RESOURCES, its  sole manager         By: /s/ Scott W. Smith    
Name: Scott W. Smith     Title: President and Chief Executive Officer      
ENCORE CLEAR FORK PIPELINE, LLC             By: VANGUARD OPERATING, LLC, its
sole  manager             By: VANGUARD NATURAL GAS, LLC, its sole  member      
      By: VANGUARD NATURAL RESOURCES, LLC,  its sole manager         By: /s/
Scott W. Smith     Name: Scott W. Smith     Title: President and Chief Executive
Officer

 

 
 

 

  VNR HOLDINGS, LLC         By: VANGUARD NATURAL GAS, LLC, its sole  member    
      By: VANGUARD NATURAL RESOURCES, LLC,  its sole manager             By: /s/
Scott W. Smith       Name: Scott W. Smith       Title: President and Chief
Executive Officer       EAGLE ROCK ENERGY ACQUISITION CO.,  INC.             By:
/s/ Scott W. Smith       Name: Scott W. Smith       Title: President and Chief
Executive Officer       EAGLE ROCK ENERGY ACQUISITION CO. II,  INC.            
By: /s/ Scott W. Smith       Name: Scott W. Smith       Title: President and
Chief Executive Officer       EAGLE ROCK UPSTREAM DEVELOPMENT  COMPANY, INC.    
        By: /s/ Scott W. Smith       Name: Scott W. Smith       Title: President
and Chief Executive Officer       EAGLE ROCK UPSTREAM DEVELOPMENT  COMPANY II,
INC.             By: /s/ Scott W. Smith       Name: Scott W. Smith       Title:
President and Chief Executive Officer

 

 
 

 

  EAGLE ROCK ACQUISITION PARTNERSHIP,  L.P.             By: Eagle Rock Upstream
Development Company,    Inc., its general partner             By: /s/ Scott W.
Smith       Name: Scott W. Smith       Title: President and Chief Executive
Officer         EAGLE ROCK ACQUISITION PARTNERSHIP II,  L.P.             By:
Eagle Rock Upstream Development Company    II,  Inc., its general partner      
      By: /s/ Scott W. Smith       Name: Scott W. Smith       Title: President
and Chief Executive Officer       ESCAMBIA OPERATING CO. LLC             By: /s/
Scott W. Smith       Name: Scott W. Smith       Title: President and Chief
Executive Officer       ESCAMBIA ASSET CO. LLC             By: /s/ Scott W.
Smith       Name: Scott W. Smith       Title: President and Chief Executive
Officer

 

 
 

 

  COLLATERAL AGENT:       U.S. BANK NATIONAL ASSOCIATION,   as the Collateral
Agent,         By: /s/ Mauri J. Cowen     Name: Mauri J. Cowen     Title:   Vice
President

 

 

